DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 and 18-19, is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Zemlok et al. (US 20110022032 A1).
Regarding claims 13 and 18, Zemlok et al. discloses a surgical instrument (10) comprising: a staple cartridge (164), a housing (110) comprising an internal volume (figs. 1-4);
a first sensor system (articulation sensor 235) configured to detect a first parameter; a second sensor system (magnetic linear displacement sensor 237 and/or 241) configured to detect a second parameter; and 
a controller (115/control system 501/microcontroller 500) positioned within said internal volume of said housing, wherein said first sensor system and said second sensor system are in signal communication with said controller, wherein said controller is configured to receive a first signal from said first sensor system indicative of said detected first parameter, 
Regarding claim 19, Zemlok et al. discloses said first parameter is different than said second parameter (articulation sensor 235, linear displacement sensor 237 detect different parameters, and discloses detecting position and speed of the firing rod, [0126-0143, 0163, 0167].

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zemlok et al. (US 20110022032 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Zemlok et al. (US 20110022032 A1) alone.
Regarding claims 1, 6-7, and 12, Zemlok et al. discloses a surgical instrument (10) for use in a surgical procedure, comprising: a housing (110) comprising an internal volume (figs. 1-4), a handle (112); a shaft (140); an 
a first sensor/sensor system (235) configured to detect a condition of said surgical instrument, wherein said condition includes one of an end effector articulation operating mode [0143] and a staple firing operating mode, [0069-0074, 0086, 0129, 0142-0144, 0153, 0161-0163];
a second sensor/sensor system (trigger sensor 110 or magnetic linear displacement sensor 237, rotational sensor 239, and/or 241 [0163]) configured to detect a second parameter (position/firing/rotation) relating to said condition ([0069-0074, 0129, 0142-0144, 0153, 0161-0163] and Zemlok et al. also disclose storing data with trigger, articulation, closure, articulation sensors [0023, 0073]; and 
a processor/controller (115/501/500/600) positioned within said internal volume of said housing [0069-0074, 0118, 0142-0144, 0146, 0165-0166, 0170, 0173, 0177, 0179-0180, 0184, 0188, 0237]; figs. 14, 16, 20-23);
wherein said first sensor and said second sensor are in signal communication with said processor/controller, wherein said processor/controller receives a first signal from said first sensor, wherein 
Zemlok et al. states:  “Any combination of sensors may be disposed within the instrument 10 to determine its operating stage, such as, staple cartridge load detection as well as status thereof, articulation, clamping, rotation, stapling, cutting and retracting, and the like” [0117] …“The sensors then transmit the measurements to the microcontroller 500 which determines the operating status of the instrument 10. In addition, the microcontroller 500 also adjusts the motor speed or torque of the instrument 10 based on the measured feedback [0118]… the sensors discussed above may be used to determine if the staples have been fired from the staple cartridge, whether they have been fully fired, whether and the extent to which the beam has been retracted proximally through the staple cartridge and other information regarding the operation of the loading unit [0147]… interpretation of the sensed feedback signal from the calculators 416 and 422 to control the movement of the firing rod 220 and other components of the instrument 10 in response to the sensed signal” [0167]
In the alternative, if it can be argued that Zemlok et al. does not have first and second sensors that communicate with the processor and that the processor is not configured to utilize said first signal and said second signal to determine said condition, and wherein said processor is configured to communicate instructions to said surgical instrument in view of said condition, given that Zemlok et al. teaches using a plurality of sensors with the processor/microcontroller, storing data, having trigger, articulation, closure, articulation, motor speed, sensors that send signals to the microcontroller/processor to adjust/stop (adjust speed, articulation and etc.) the instrument based on the detect signals/feedback, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the sensors to include a plurality of sensors working in conjunction with the processor and have the processor configured to utilize first signal and said second signals of the sensors to determine said condition, and wherein said processor is configured to communicate instructions to said 
Regarding claims 2, 4-5, 8-11, 14, and 16-17, Zemlok et al. discloses said first sensor comprises a moisture sensor (blood amount or calibrated for specific moisture members, [0160-0161], a Hall Effect sensor [0069, 0129, 0153, 0161], an accelerometer [0118], and a chemical exposure sensor [0118-0119, 0161].
Regarding claims 3 and 15, Zemlok et al. discloses said first sensor comprises a moisture sensor (177/179, thermal/pressure sensors, [0107, 0118-0119, 0161]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as obvious over Zemlok et al. (US 20110022032 A1) in view of Heinrich et al. (US 20050131390 A1).
Regarding claim 9, Zemlok et al. fails to explicitly discloses said first sensor comprises a moisture sensor.
Heinrich et al. teaches having a surgical device (100) including first sensor comprises a moisture sensor ([0071, 0081], figs. 1-4).
Given that Zemlok et al. teaches using a plurality of sensors with the processor/microcontroller, storing data, having trigger, articulation, closure, 

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.  The arguments revolve around the use of two sensors in combination to determine a condition(s) and two parameters to be used by controller to communicate instruction to the surgical instrument.  Examiner contends since Zemlok et al. discloses and teaches using a plurality of sensors to determine a condition (articulation) [0143] and teaches using a plurality of sensors to determine a variety of other conditions, articulation sensor 235, linear displacement sensor 237 detect different parameters, position and speed of the firing rod sensors, [0069-0074, 0086, 0126-0144, 0153, 0161-0163, 0167]).  
“Any combination of sensors may be disposed within the instrument 10 to determine its operating stage, such as, staple cartridge load detection as well as status thereof, articulation, clamping, rotation, stapling, cutting and retracting, and the like” [0117] …“The sensors then transmit the measurements to the microcontroller 500 which determines the operating status of the instrument 10. In addition, the microcontroller 500 also adjusts the motor speed or torque of the instrument 10 based on the measured feedback” [0118]…the sensors discussed above may be used to determine if the staples have been fired from the staple cartridge, whether they have been fully fired, whether and the extent to which the beam has been retracted proximally through the staple cartridge and other information regarding the operation of the loading unit [0147]… interpretation of the sensed feedback signal from the calculators 416 and 422 to control the movement of the firing rod 220 and other components of the instrument 10 in response to the sensed signal” [0167]
As discussed, In the alternative, if it can be argued that Zemlok et al. does not have first and second sensors that communicate with the processor and that the processor is not configured to utilize said first signal and said second signal to determine said condition, and wherein said 
Since Zemlok et al. and the instant claimed invention are identical or substantially identical in structure and perform the same identical processes, (as shown here), a prima facie case of either anticipation or obviousness has been established, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).   Moreover, Zemlok et al. discloses the claimed invention except for explicitly stating using two sensors in St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731